

117 HR 5551 IH: Improving the Health of Children Act
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5551IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Mr. Carter of Georgia (for himself, Mr. Cuellar, Mrs. Trahan, Mr. Butterfield, and Mr. Hudson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title III of the Public Health Service Act to reauthorize the National Center on Birth Defects and Developmental Disabilities, and for other purposes.1.Short titleThis Act may be cited as the Improving the Health of Children Act.2.Reauthorization of the National Center on Birth Defects and Developmental DisabilitiesSection 317C of the Public Health Service Act (42 U.S.C. 247b–4) is amended—(1)by striking subsection (a)(4) and inserting the following:(4)Specific programsThe Secretary, acting through the Director of the Center, shall continue to carry out programs related to—(A)birth defects;(B)folic acid;(C)cerebral palsy;(D)intellectual disabilities;(E)child development;(F)newborn screening;(G)autism;(H)fragile X syndrome;(I)fetal alcohol syndrome;(J)pediatric genetic disorders;(K)disability prevention; and(L)or other relevant diseases, disorders, or conditions, as determined the Secretary.;(2)in subsection (c), in the matter preceding paragraph (1), by striking Not later than February 1 and all that follows through 2 fiscal years— and inserting the following: The Secretary shall submit biennially to the Committee on Energy and Commerce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate, a report that—; and (3)in subsection (f), by striking such sums as may be necessary for each of fiscal years 2003 through 2007 and inserting the following: $175,000,000 for each of fiscal years 2022 through 2026. 3.Folic acid education and outreachSection 317J(e) of the Public Health Service Act (42 U.S.C. 247b–11(e)) is amended by striking such sums as may be necessary for each of the fiscal years 2001 through 2005 and inserting $3,000,000 for each of fiscal years 2022 through 2026.